DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claims 1 and 10 each contain the limitation “trigger pillars;” at line 9 of Claim 1 and line 11 of Claim 10; however, it is suggested that such limitations be amended to “trigger pillars; and” fix grammatical issues within the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 10-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerrero (AU 2019100491 A4) in view of Fix-it Fridays: How to Replace the Silicone Pads in an NES Controller (https://www.youtube.com/watch?v=SlwQUXW-YXA ), herein NES, and in further view of Rundell (US 2015/0031452).
Claim 1:  Guerrero discloses a cross button (¶ 9), comprising: a button cap (¶ 10, 25, 28), a pad ((110) of Figs 1a-2c, (310) of Figs. 3a-d ), a circuit board (¶ 13, 32), the pad being located between the button cap and the circuit board (¶ 10-13, 28-32); wherein a first anti-mistouch pillar ((118) of Figs. 1a-2c, (318) of Figs. 3a-d) and four first trigger pillars are disposed on the pad (¶ 16, “the directional pad assembly 100 may include four or more elastically deformable spacers 140… In another example embodiment, each elastically deformable spacer 140 may wrap around a foot or a push protrusion (not shown in FIG. 1A) that may extend downwardly from the underside face 114 of the directional-control structure 110.”, ¶ 45 in relation to the four or more pusher protrusions), and both the first anti-mistouch pillar and the first trigger pillars are located on a side on the pad close to the circuit board (¶ 10-13, 16,  28-32, 45, Figs. 1a, 2b-c, 3a-d); the four first trigger pillars are evenly distributed on the silicone pad, and the first anti-mistouch pillar is located at a center of the four first trigger pillars (¶ 9, 18, 26, Figs. 1b-c, 3d); when all of the four first trigger pillars trigger signals, the controller controls a virtual button to trigger (¶ 2, 23, 36).
	Guerrero teaches the above, but lacks explicitly suggesting the pad being made of silicone.  Guerrero at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 61).  Furthermore, an analogous art of NES teaches a similarly structure cross button (d-pad/cross pad button) assembly including a button cap and a pad located between the button cap and the circuit board of the cross button, wherein the pad is made of a silicone material (time 0:19-0:23, time 0:46-1:51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pad of Guerrero such that it is made of a silicone material as taught by NES because such a modification would of yielded predictable results, namely, a pad capable of making contact with the activation switches of the circuit board for receiving inputs from the cross button in which Guerrero is intended (see above, ¶ 13-14, 32).  Furthermore, such a modification has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Guerrero in view of NES teaches the above, but lacks explicitly suggesting the cross button including a controller, wherein the circuit board is communicatively connected to the controller.  Guerrero at least teaches the cross button being activated by a user to provide inputs to a video game application (¶ 2, 8-11), which suggests the circuit board being connected to a controller.  Additionally, Guerrero teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, in the alternative an analogous art of Rundell teaches a similarly structured cross button including a circuit board, and a processor communicatively connected to the controller (Abstract, ¶ 10-11, 61, 81-82, Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cross button of Guerrero in view of NES to include the processor means of Rundell because such a modification would have yielded predictable results, namely, a means of processing using inputs of the cross button to a video game in which at least Guerrero is intended (see above, ¶ 2).  Such a modification would result in a more effective directional pad assembly (Guerrero - ¶ 2) and would be considered mere routine for such purposes.
Claim 10:  Guerrero discloses a game controller with a dpad (¶ 8-10) comprising a cross button (¶ 9), comprising: a button cap (¶ 10, 25, 28), a pad ((110) of Figs 1a-2c, (310) of Figs. 3a-d ), a circuit board (¶ 13, 32), the pad being located between the button cap and the circuit board (¶ 10-13, 28-32); wherein a first anti-mistouch pillar ((118) of Figs. 1a-2c, (318) of Figs. 3a-d) and four first trigger pillars are disposed on the pad (¶ 16, “the directional pad assembly 100 may include four or more elastically deformable spacers 140… In another example embodiment, each elastically deformable spacer 140 may wrap around a foot or a push protrusion (not shown in FIG. 1A) that may extend downwardly from the underside face 114 of the directional-control structure 110.”, ¶ 45 in relation to the four or more pusher protrusions), and both the first anti-mistouch pillar and the first trigger pillars are located on a side on the pad close to the circuit board (¶ 10-13, 16,  28-32, 45, Figs. 1a, 2b-c, 3a-d); the four first trigger pillars are evenly distributed on the pad, and the first anti-mistouch pillar is located at a center of the four first trigger pillars (¶ 9, 18, 26, Figs. 1b-c, 3d); when all of the four first trigger pillars trigger signals, the controller controls a virtual button to trigger (¶ 2, 23, 36).
	Guerrero teaches the above, but lacks explicitly suggesting the pad being made of silicone.  Guerrero at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 61).  Furthermore, an analogous art of NES teaches a similarly structure cross button (d-pad/cross pad button) assembly including a button cap and a pad located between the button cap and the circuit board of the cross button, wherein the pad is made of a silicone material (time 0:19-0:23, time 0:46-1:51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pad of Guerrero such that it is made of a silicone material as taught by NES because such a modification would of yielded predictable results, namely, a pad capable of making contact with the activation switches of the circuit board for receiving inputs from the cross button in which Guerrero is intended (see above, ¶ 13-14, 32).  Furthermore, such a modification has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Guerrero in view of NES teaches the above, but lacks explicitly suggesting the cross button including a controller, wherein the circuit board is communicatively connected to the controller.  Guerrero at least teaches the cross button being activated by a user to provide inputs to a video game application (¶ 2, 8-11), which suggests the circuit board being connected to a controller.  Additionally, Guerrero teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, in the alternative an analogous art of Rundell teaches a similarly structured cross button including a circuit board, and a processor communicatively connected to the controller (Abstract, ¶ 10-11, 61, 81-82, Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cross button of Guerrero in view of NES to include the processor means of Rundell because such a modification would have yielded predictable results, namely, a means of processing using inputs of the cross button to a video game in which at least Guerrero is intended (see above, ¶ 2).  Such a modification would result in a more effective directional pad assembly (Guerrero - ¶ 2) and would be considered mere routine for such purposes.
Claim 2 and 11: Guerrero in view of NES in view of Rundell discloses wherein the first anti-mistouch pillar has a stepped structure (Guerrero – Fig. 2b illustrates the first anti-mistouch pillar having a stepped structure in comparison to the undersurface of the pad 110, ¶ 31 “According to various embodiments, the center-support 318 may be a rounded or a hemispherical bulge, or a protrusion with a rounded end or a hemispherical 12 end”, Fig. 3b-c illustrates the first anti-mistouch pillar (318) extending from the undersurface of the pad e.g. as best understood if the pillar (318 extends and is protruded from the undersurface with a round end then such disclosure suggests a stepped structure in reference to the undersurface)).
Claims 3 and 12:  Guerrero in view of NES in view of Rundell discloses wherein a height of the first anti-mistouch pillar is greater than or equal to a height of the first trigger pillar (Guerrero – Fig. 1a (illustrates first anti-mistouch pillar (118) greater than the height of the first trigger pillars hidden within portions (140) as described in ¶ 16), Figs. 3a-b illustrates the first anti-mistouch pillar (318) greater than or equal to a height of the first trigger pillars (315) ).
Claims 5 and 14:  Guerrero in view of NES in view of Rundell discloses a second anti-mistouch pillar is disposed on the button cap, and the second anti-mistouch pillar is located on a side of the button cap close to the silicone pad (Guerrero modified by NES as noted above) and corresponds to a position of the first anti-mistouch pillar (Guerrero - Figs. 2b-c illustrates the cap 260 having a center anti-mistouch pillar, Figs. 3b-c illustrates the cap 360 having a center anti-mistouch pillar).

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerrero (AU 2019100491 A4) in view of Fix-it Fridays: How to Replace the Silicone Pads in an NES Controller (https://www.youtube.com/watch?v=SlwQUXW-YXA ), herein NES in view of Rundell (US 2015/0031452), and in further view of Schmitz (US 2016/0317921).
Claims 9 and 18:  Guerrero in view of NES in view of Rundell teaches the above, but lacks explicitly suggesting wherein the silicone pad is further provided with a first limit groove matching with the second anti-mistouch pillar, the first limit groove is located at a side of the silicone pad close to the button cap, and the first limit groove is plugged and mated with the second anti-mistouch pillar.  Guerrero in view of NES in view of Rundell at least teaches that the silicone pad (Guerrero as modified by NES) is centered below and coupled/matched (Guerrero - ¶ 25, 28) to the button cap (Guerrero - (110) of Fig. 1a or (360) of Figs. 3a-b) via the second anti-mistouch pillar (see above) located in the center undersurface of the button cap (260, 360) (Guerrero - Figs. 1a, 3a-b).  Furthermore, an analogous art of Schmitz teaches a type of coupling mechanism comprise a mounting platform (112) having a pillar (502)(similar to that of Guerrero) located in the center of the bottom surface of the mounting platform and a frame (120) having a first limit grove located in the center of the top surface of the frame (e.g. is located at a side of the frame close to the mounting), the first limit grove is located at a side of the frame close to the mounting platform, and the first limit groove is plugged and mated with the pillar (Figs. 5-6, 9-10, ¶ 50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, particularly the silicone pad, of Guerrero in view of NES in view of Rundell with the center located grove means as taught by Schmitz because such a modification would have yielded predictable results, namely, a means of coupling the button cap to the pad in which Guerrero is intended (see above).  Such a modification would be considered mere routine for providing a coupling structure.

Allowable Subject Matter
Claims 4, 6-8, 13, and 15-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAMAR HARPER/Primary Examiner, Art Unit 3715